Simmons, C. J.,
dissenting.
This is an action to recover damages for the suffering and death of 14-year-old Albert Hansen which resulted from a collision between an automobile and a bicycle. Plaintiff contends that the accident was caused by the negligence of the defendant Loyd Ayers. Defendants contend that the accident was caused solely by the negligence of plaintiffs’ decedent.
After both parties had rested, defendants moved that a verdict be directed in their favor against the plaintiffs, for the reason that the evidence was insufficient to sustain a cause of action against them and in favor of the plaintiffs, and that the evidence, as a matter of law, showed plaintiffs’ decedent to have been guilty of more than slight negligence which was the proximate cause of the accident.
The trial court sustained the motion. Plaintiffs appeal.
There is no dispute as to the following facts. The afternoon of June 22, 1939, was clear, and the road was dry. About 3 p. m. the deceased was riding a bicycle and the defendant Loyd Ayers (hereinafter called the defendant) was driving a Chrysler Royal automobile westward along a state two-lane highway, which at the point of the collision was 28 feet 6 inches wide on the traveled portion. A ridge of loose gravel was along the top of the north side of, and parallel with, the highway. Approaching the point of *669collision from the east, the highway comes for some distance down a hill, crosses a bridge in the valley, and goes up another incline. The accident occurred near the top of the hill to the west of the bridge. The collision occurred while the deceased and the defendant were both on the north side of the road. Defendant saw the deceased about 200 yards ahead. He continued to overtake the deceased without turning to the left or to the center of the road. His car collided with deceased’s bicycle, which threw the deceased therefrom and caused injuries which resulted in death some eight hours later. The skin of deceased’s shoulder was burned as though it was caused by sliding on the gravel. He suffered a contusion of the chest, which was worse on the left side, a fracture of the left collar bone, and two broken ribs on the left side. After the collision, the defendant’s car was stopped headed west about three feet north of the ridge of gravel. The deceased’s bicycle was on or beyond the ridge of gravel and about opposite the right rear door of defendant’s car. The deceased was lying, head to the east, north of defendant’s car, and his feet were about three feet east of the rear end. The only mark on defendant’s car was a dent on the right front fender.
There is a dispute as to the speed of defendant's car. Two witnesses for plaintiffs, who were working in separate fields a third and a half mile away, testify to having seen a car about 3 p. m., traveling at a rate of from 60 to 70 miles an hour, come over the hill from the east, going west, and that it came down the incline across the bridge and up the hill without slackening speed and stopped abruptly near the crest of the hill to the west of the bridge. Neither of the witnesses saw the deceased, or the collision, or knew at the time, the cause of the sudden stop. Later that evening after hearing of the accident, one of the witnesses went to the point of the sudden stop and identified skid marks found on the highway at the point of the collision. Defendant testified that his speed was not over 60 miles an hour as he came over the hill to the east. His testimony as to his speed thereafter will be related later herein.
*670Two witnesses for plaintiffs testified that there were skid marks at the point of the accident 80 to 100 feet long. One witness was referred to above. The other saw the marks shortly after the accident, after defendant’s car had left, but before the bicycle had been removed. This witness says these skid marks were the “only tracks you could see.” This witness also testified to marks (a brushed place) about 15 to 20 feet long just inside the right or north skid marks of the car. A witness for defendant testified that he “glanced” at the skid marks, and that they were 9 to 10 feet long behind defendant’s car where the gravel was brushed very hard and practically rubbed off. However, after he assisted in putting the deceased in defendant’s car he left immediately, made no further examination of the tracks, and admitted that they might have been longer. Defendant did not investigate the skid marks. All witnesses put the skid marks at the same point, running east and west, two to three feet from the ridge of gravel and turning slightly toward the south at the west end.
The bicycle in the condition in which it was found after the accident is in evidence. Its frame construction is that of a lady’s bicycle. The front wheel, steering post, and handle bars are in normal condition. The frame leading from the sprocket wheel axle to the front post is bent in and directly down. The frame leading from the sprocket wheel axle to the seat post is bent directly forward. The arm of the seat post is turned to the right. The sprocket wheel, pedals, and pedal bars are in normal position. The entire rear wheel frame is bent to the left. The U-shaped frame leading from the sprocket wheel axle to the rear axle is bent to the left so that it prevents the left pedal bar from clearing the frame. The U-frame from the rear wheel axle to the seat is bent up and to the right, and the left arm of the U bent sufficiently to touch the right arm of the U. The rear wheel rim is broken into four parts. Approximately one-half of the rim is locked in position by the bent U frame leading from the rear axle to the seat post. The remaining three parts hang from the spokes, the larger segment being *671the part nearest the bottom. The other two smaller parts are those immediately to the rear.
Defendant was the only eyewitness. He testified that, as he was approaching the bridge, he slowed down; that when the deceased was about at thei middle of the hill and he was about 20 to 25 yards behind him, he “honked” his horn; that, at that time, his speed was about 20 miles an hour; that deceased turned around, looked, rode across the road to the south “probably 15 to 20 feet,” and then started west, sitting on the seat and pedaling; that when he was 15 to 20 feet (later changed to 10 to 15) from the deceased, he honked his horn again, picked up speed to go past the deceased and was going faster than deceased when the deceased “scooted in front” of him “awful near” at a right angle to his car and into the path of his car; that he put on his brakes hard, pulled a little bit to the center of the road to miss him, the impact followed, and he stopped in a car’s length; that, at the time the deceased crossed into his path, he (defendant) was going 15 to 20 miles an hour. Defendant was not sure, but he figured his fender hit the pedal of the bicycle. The deceased’s body was in front of a point between the center of the hood and the right fender at the time of the impact.
Plaintiffs’ contention is that the defendant ran down the deceased from the rear and that negligence has been established. Defendant’s contention is that the deceased was in a place of safety, moved therefrom into a place of danger, and that his act in so doing was the sole and proximate cause of the accident, citing Travinsky v. Omaha & C. B. Street R. Co., 137 Neb. 168, 288 N. W. 512.
The question then is directly presented. How did the accident happen?
“A motion for a directed verdict must, for the purpose of a decision thereon, be treated as an admission of the truth of all material and relevant evidence submitted on behalf of the party against whom the motion is directed, and said party is entitled to have every controverted fact resolved in his favor, and to have the benefit of every in*672ference that can reasonably be deduced from the facts in evidence.” Moncrief v. Interstate Transit Lines, 129 Neb. 168, 261 N. W. 163.
Where the motion for a directed verdict is made at the close of all evidence and after all parties have rested, the evidence to be considered under the above rule includes that offered both by the plaintiff and the defendant and is not limited to the evidence offered by the party against whom the motion is directed. 64 C. J. 443.
“The cause of an accident, like any other factor, may be proved by circumstantial evidence. * * * In the case of Tonkovitch v. Indiana Mining Co., 153 N. W. 811 (187 Mich. 186), it was held: ‘A plaintiff is not bound to exclude the possibility that the accident might have happened in some other way, but is only required to satisfy the jury, by a fair preponderance of the evidence, that the injury occurred in the manner claimed.’ And in Markussen v. Mengedoht, 132 Neb. 472, 272 N. W. 241, it was held: ‘Where facts and circumstances are established from which the manner of sustaining injuries can be logically inferred, an issue is presented for the jury.’ ” Fonda v. Northwestern Public Service Co., 138 Neb. 262, 292 N. W. 712.
What then are the facts which must be resolved in favor of the plaintiffs and what are the inferences that can reasonably be deducted from the facts in evidence from which a jury might logically infer and determine that the injury occurred in the manner claimed?
They are that the decdased was traveling west on the north side of the highway, where he had a lawful right to be. The defendant approached deceased from the rear, driving his car at a speed in excess of .60 miles an hour, saw deceased at a distance of at least 600 feet ahead, proceeded to overtake him without slackening his speed until too late to avoid hitting him; that his speed was greater than was reasonable and proper having regard for the traffic, use, and condition of the road, and obviously at a rate of speed such as to endanger the life and limb of persons lawfully on the highway (Comp. St. Supp. 1939, sec. *67339-1193) ; did not at any time turn to the left to a safe distance to pass the deceased, as he was required by law to do (Comp. St. Supp. 1939, sec. 39-11,102) ; that he struck deceased’s bicycle in the rear while deceased was on the extreme north side of the highway, knocked deceased to the ground, causing- his injuries and death. (The violation of section 39-1193, supra, is evidence of negligence. Troup v. Porter, 126 Neb. 93, 252 N. W. 611.)
If the jury determined the facts to be as above outlined, they could also have determined that the defendant failed to do what a reasonable and prudent person “would ordinarily have done under the circumstances and situation,” or that he did what a reasonable and prudent person “under the existing circumstances would not have done,” and that his acts were therefore negligent (Eaton v. Merritt, 135 Neb. 363, 281 N. W. 620), and evidenced a reckless disregard for the safety of the deceased.
Where, from the evidence before the jury, different minds might reasonably draw different conclusions as to defendant’s liability, it is error to direct a verdict for defendant. Sgroi v. Yellow Cab & Baggage Co., 124 Neb. 525, 247 N. W. 355; Plotkin v. Checker Cab Co., 133 Neb. 1, 274 N. W. 198.
Defendant cites and the majority relies upon the first paragraph of the syllabus from Blid v. Chicago & N. W. R. Co., 89 Neb. 689, 131 N. W. 1027, which is:
“The competent, relevant testimony of unimpeached witnesses should not be held to be contradicted by inferences from circumstantial evidence, unless those circumstances and the natural inferences to be deduced therefrom cannot in reason be reconciled with the conclusion that the direct evidence is true.”
Defendant argues that, if the testimony of the defendant and his witness “is worthy of any belief, it constitutes the only explanation for the accident and in the absence of evidence to the contrary there was nothing to go to the jury.” The majority accept this theory. The credibility of a witness, including the defendant, is a matter for the jury to determine. Was there “evidence to the contrary?” Was *674the defendant’s testimony impeached ? Was it contradicted by direct testimony? Was it contradicted by “circumstances and the natural inferences to be deducted therefrom which cannot in reason be reconciled with the conclusion that the direct evidence is true?” The answer to all these questions must be in the affirmative.
The defendant’s testimony as to the speed of his’ car is definitely contradicted both by the eyewitnesses and by the skid marks. Common knowledge of automobiles is enough to tell us that an automobile going at 20 miles an hour, which has brakes applied sufficiently hard to kill the engine, would not skid for 80 to 100 feet. His testimony that he stopped in a car’s length is contradicted by the mark on the gravel, inside the right skid mark that was 15 to 20 feet in length, and likewise by the position of deceased’s body and bicycle after the accident. His testimony that the bicycle was lengthwise to and at almost right angles with the front of his car at the time of the impact is contradicted by the’condition of the bicycle. His testimony that the deceased was upright on the bicycle and his body in front of a point between the center of the hood and right fender at the time of the impact is contradicted both by defendant’s car and the bicycle. Had the bicycle and the deceased been in the position in which the defendant puts them by his testimony, the front wheel, steering post, and handle bars of the bicycle would have been in front of the right fender of defendant’s car. The only mark on. the car was a dent in the right fender. A blow of some force was necessary to make the dent. The front wheel, steering post, and handle bars of the bicycle show no evidence of an impact. The severe injuries to deceased’s body were on the left side.
The jury could have properly found that the impact came directly from the rear. Most certainly there are no marks on the bicycle that indicate the truth of defendant’s contention that the impact came when the bicycle was at almost right angles to the car and its right side nearest thereto.
*675The majority state “it would seem quite certain that the first impact occurred when the deceased was still mounted on his machine and still seated in the saddle,” and that “We may doubtless infer from the condition of the rear wheel of the bicycle that the first impact occurred there.” I concur in those two conclusions. To- me it is obvious that the conclusions of the majority cannot be reconciled with the defendant’s testimony that the bicycle was almost at right angles with the car. Had it been in the position defendant said it was, the first impact would have been from the side and not the rear and the side of the bicycle would have received the impact and not the “rear wheel.” If the majority are correct in their finding just above quoted, and I agree that they are, then the direct evidence of defendant cannot be true.
According to the defendant, deceased was proceeding west along the north side of the highway, and at the first honk of the horn, he looked around, turned south, went across the road a distance of 15 to 20 feet, then proceeded west, then (at the sound of the second honk when the defendant was 10 to 20 feet from him) turned abruptly north, proceeding almost at right angles to the course of defendant’s car. The story might test the credulity of a jury in the light of the speed of the car, the distances fixed by the defendant, the instinct of a person for safety-and self-preservation, and the lack of probability that the deceased would have turned at a right angle, deliberately crossing into the path of a car that he knew was closely approaching. The evidence presents a jury question.
The judgment should be reversed and the cause remanded for further proceedings.
Rose, J., joins in the dissent.